Citation Nr: 0924428	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a service connection for trichorhinophalangeal 
syndrome.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1959 to January 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In June 2007 the Board requested a Veteran's Health 
Administration (VHA) opinion to determine the etiology of the 
Veteran's claimed disability.  Thereafter, the Veteran's 
claim file was lost.  The Board was informed that the Veteran 
had died in May 2008.


FINDING OF FACT

In December 2008, the Board was notified by the RO that the 
Veteran died in May 2008, during the pendency of his appeal.


CONCLUSION OF LAW

Due to the death of the Veteran appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran appellant died during the pendency 
of the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim that may be brought by a survivor of the Veteran.  38 
C.F.R. § 20.1106.  


ORDER

The appeal is dismissed.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


